        Case 3:17-cv-01398-JWD-RLB          Document 28      12/11/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

LESLIE GROVER, ET AL.
                                                         CIVIL ACTION
VERSUS
                                                         NO. 17-1398-JWD-RLB
AMERICAN STRATEGIC
INSURANCE CORPORATION
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 27) dated November 12, 2020, to which no

objection was filed;

       IT IS ORDERED that this action shall be DISMISSED based on Plaintiffs’ failure to

appear and participate pursuant to Fed. R. Civ. P. 16(f)(1)(A) and 41(b).

       Signed in Baton Rouge, Louisiana, on December 11, 2020.


                                                S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
